[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 09-11704                ELEVENTH CIRCUIT
                                                            FEBRUARY 18, 2010
                           Non-Argument Calendar
                                                                JOHN LEY
                         ________________________
                                                                 CLERK

                  D. C. Docket No. 08-00092-CR-VEH-HGD

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

DEXTER HATTEN MURPHY,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                              (February 18, 2010)

Before BARKETT, HULL and HILL, Circuit Judges.

PER CURIAM:

     John C. Robbins, retained counsel for Dexter Hatten Murphy, has filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Murphy’s convictions and sentences are AFFIRMED.




                                          2